Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 9, 2021 has been entered. Claims 2-5, 7-10, 13 and 16-21 remain pending in the application. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with G. Brendan Serapiglia on May 18, 2021.
The application has been amended as follows: 
Claims 1, 6, 11-12 and 14-15 are cancelled. 

Claim 2 is amended to recite:
 The method of claim 16, wherein the heights of the pillars have a variation within 25%.  

Claim 3 is amended to recite:
The method of claim 16, wherein a surface of the pillars has a SAR in a range of 0-500.  

Claim 4 is amended to recite:
The method of claim 16, wherein the metal composition comprises at least one metal selected from platinum, gold, silver, copper, titanium, chromium, and iridium.  

Claim 5 is amended to recite:
The method of claim 4, wherein the metal composition comprises metal combined with a ceramic or a nitride.  

Claim 7 is amended to recite:
The method of claim 16, wherein the pillars including the metal composition form an electroactive surface of the sensor electrode configuration.  

Claim 8 is amended to recite:
The method of claim 7, comprising a full electrical circuit formed from the pillars, wherein the pillars including the metal composition form an electrical trace and an electrical contact for making an operable contact with a sensor apparatus.  

Claim 9 is amended to recite:
The method of claim 8, wherein the electroactive surface outputs a stimulus signal or receives a recording signal.  

Claim 10 is amended to recite:
The method of claim 7, wherein the electroactive surface generates an electrochemical signal.  

Claim 13 is amended to recite:
The method of claim 16, wherein a region between the pillars can bend.  

Claim 21 is amended to recite:
The method of claim 16, wherein the pillars extend from a non-planar surface of the base substrate.

Allowable Subject Matter
Claims 2-5, 7-10, 13 and 16-21 allowed.
The following is an examiner’s statement of reasons for allowance: "the pillars consist essentially of the metal composition" along with the sputtering steps involving the target are not readily found in the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DEVIN B HENSON/               Primary Examiner, Art Unit 3791